Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The repetitive use of “or”, “and/or” makes the numerous possible species and equivalents too vague and/or indefinite in scope.  * The various “and/or” clauses could be refiled as dependent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-3, 12-15, 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehtola et al. US 10,072,236 in view of Lehtola et al. US 2017/0016185.  Lehtola et al. ‘236 disclose a vibration system for a compaction roller comprising:
A compaction roller (110) having a carrier structure (146) which is fixedly attached to the 
	interior of the roller drum shell (114) and configured to support a plurality of 
oscillation mass units, also known as vibration generators (148, 150) that are 
longitudinally spaced apart, in the direction of compaction machine (110).
An oscillation drive motor (154) supported on the carrier structure (146) and configured

to drive each of said vibration generators. Figs. 1-3; Col.7 2, ln. 25-Col. 4, ln. 57.
What Lehtola et al. does not disclose is removably attaching the carrier structure to the roller drum.  However, Lehtola et al. ‘185 teaches a compaction roller having a roller drum (110) fixedly connected to a carrier structure (310).  See Fig. 3.  
A carrier plate (308) is fastened to the carrier structure (310) with a plurality of bolts and further supports a motor (206).  Wherein “Providing such an intermediary association between the drive flange (308) and the center bulkhead flange (310) may be advantageous when assembling a new compacting apparatus (100) or when performing repairs or maintenance”.  See [0022].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the compaction roller of Lehtola et al. with the intermediary carrier plate taught by Lehtola et al. ‘185 in order to facilitate construction and repair.

With respect to claims 2 Lehtola et al. discloses the vibration generators (148, 150) but do not disclose details of the vibration generators.  However, Lehtola et al. ‘185 teach a vibration generator (208) comprises an imbalance shaft (210) rotatably supporting an imbalance mass (214) about an oscillation axis of rotation and mounted to a carrier plate (308).  See Fig. 3; [0020-22]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the compaction roller of Lehtola et al. with the eccentric weights/shafts taught by Lehtola et al. ‘185 in order to generate the required compaction forces.


See Fig. 3.

With respect to claims 12, 14-16 Lehtola et al. disclose the oscillation drive motor comprises a housing (154) bolted to the carrier structure/plate positioned substantially on a first axial side of the carrier and a motor shaft (210) that penetrates through the an opening in the center of the carrier and interacts with the vibration generators in a drive interaction of a 2nd axial side of the carrier structure/plate.  See Fig. 3.  Lehtola et al. ‘185 teaches it is known to support an oscillation drive motor (206) on a carrier (306) via a roller drive motor (212). The opening in the carrier (308) enclosing a pot-like housing (324) that rotatably supports the motor shaft (210) of the oscillation drive motor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the compaction roller of Lehtola et al. with the intermediary carrier plate taught by Lehtola et al. ‘185 in order to facilitate construction and repair

With respect to claim 13 although Lehtola et al. does not disclose positioning the vibration generators on the second side of the carrier plate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the vibration generators on the 2nd side of the carrier plate in order to seal the vibration generators from the ambient environment.

With respect to claims 19-20 Lehtola et al. ‘236 teach the vibration generator comprises a drive motor and the oscillation axes of rotation of the vibration generators (148, 150) are parallel to one another and/or lie in a common plane.  See Fig. 3.  Lehtola et al. ‘185 
teach the connection formation comprises a plurality of connection bolt passage openings on an outer circumferential region of the carrier. See [0022].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the compaction roller of Lehtola et al. with the intermediary carrier plate taught by Lehtola et al. ‘185 in order to facilitate construction and repair.

 With respect to claim 21 Lehtola et al. disclose the vibration generators comprise 
pot-shaped bodies housing a rotatable eccentric shaft. Wherein a plurality of fastening elements attach the vibration generators to the carrier plate.  See Fig. 3.

With respect to claim 22 Lehtola et al. disclose a compaction roller (110) rotatable about an axis of rotation and including at least one vibration generator (148, 150) according to claim 1.

With respect to claim 23 Lehtola et al. ‘236 disclose a vibration system for a compaction roller comprising:
A compaction roller (110) having a carrier structure (146) which is fixedly attached to the 
	interior of the roller drum shell (114) and configured to support a plurality of 

oscillation mass units, also known as vibration generators (148, 150) that are 
longitudinally spaced apart, in the direction of compaction machine (110).
An oscillation drive motor (154) supported on the carrier structure (146) and configured
	to drive each of said vibration generators. Figs. 1-3; Col.7 2, ln. 25-Col. 4, ln. 57.
What Lehtola et al. does not disclose is removably attaching the carrier structure to the roller drum.  However, Lehtola et al. ‘185 teaches a compaction roller having a roller drum (110) fixedly connected to a carrier structure (310).  See Fig. 3.  A carrier plate (308) is fastened to the carrier structure (310) with a plurality of bolts and further supports a motor (206).  Wherein “Providing such an intermediary association between the drive flange (308) and the center bulkhead flange (310) may be advantageous when assembling a new compacting apparatus (100) or when performing repairs or maintenance”.  See [0022].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the compaction roller of Lehtola et al. with the intermediary carrier plate taught by Lehtola et al. ‘185 in order to facilitate construction and repair.

Claims 4, 6-10, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehtola et al. US 10,072,236 in view of Lehtola et al. US 2017/0016185 as applied to claims 1, 2 above, and further in view of Applicant’s admitted prior art.
With respect to claims 4 Lehtola et al. disclose the vibration generators comprise 
pot-shaped bodies housing a rotatable eccentric shaft.  Lehtola et al. ‘185 teach it is known to mount an imbalance mass (214) to an imbalance shaft (210) but does not 

disclose details of the shape of the imbalance mass nor a belt drive.  However, Applicant illustrates a known belt drive vibration assembly, having multiple vibration generators, spaced apart from one another along an axis of rotation of the compaction roller.  Each generator including an eccentric element formed integrally with a ring body 
(32) mounted to an imbalance shaft (30) and driven by a commonly shafted belt drive (28, 34, 38, 40, 44).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the compaction roller of Lehtola et al. in view of Lehtola et al. with the eccentric weights/shafts taught Applicant’s admitted prior art, in order to generate and synchronize the required compaction forces.

6. 	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehtola et al. US 10,072,236 in view of Lehtola et al. US 2017/0016185 as applied to claim 22 above, and further in view of Scott US 3,426,660.  Lehtola et al. in view of Lehtola et al. disclose a compaction machine having a pair of roller drums, but do not disclose the use of segmented roller drums.  However, Scott teaches a compaction roller having a plurality of roller drum segments (26, 30) and belt driven vibration generators (118, 120).  Wherein the vibration generators create compaction forces in the roller drum segments.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the compaction roller of Lehtola et al. in view of Lehtola et al. with the roller drum segments taught by Scott in order to maximize the compaction forces generated by each segment.

Allowable Subject Matter
Claims 5, 11, 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or 

Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				7/14/2021